Case 2:85-cv-04544-DMG-AGR Document 716 Filed 12/26/19 Page 1 of 3 Page ID #:33947



     1    CARLOS R. HOLGUÍN (Cal. Bar No. 90754)
          PETER A. SCHEY (Cal. Bar No. 58232)
     2
          Center for Human Rights & Constitutional Law
     3    256 South Occidental Boulevard
          Los Angeles, CA 90057
     4
          Telephone: (213) 388-8693
     5    Email: crholguin@centerforhumanrights.org
                 pschey@centerforhumanrights.org
     6
     7    Listing continues on next page
     8
          Attorneys for Plaintiffs
     9

    10
    11
    12
                               UNITED STATES DISTRICT COURT
    13
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
    14
         Jenny Lisette Flores, et al.,           Case No. CV85-4544-DMG (AGR)
    15
                          Plaintiffs,            WITHDRAWAL OF MOTION FOR
    16
                                                 AWARD OF ATTORNEYS’ FEES AND
    17         v.                                COSTS (DOC. #535).
    18   William P. Barr, Attorney General, et   Hearing: none
         al.,                                    Time:    n/a
    19
                                                 Room:    n/a
    20                    Defendants.

    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 716 Filed 12/26/19 Page 2 of 3 Page ID #:33948



     1   Counsel for Plaintiffs, continued
     2
         HOLLY S. COOPER (Cal. Bar No. 197626)
     3   Co-Director, Immigration Law Clinic
     4   CARTER C. WHITE (Cal. Bar No. 164149)
         Director, Civil Rights Clinic
     5   University of California Davis School of Law
     6   One Shields Ave. TB 30
         Davis, CA 95616
     7   Telephone: (530) 752-5440
     8   Email: hscooper@ucdavis.edu
                ccwhite@ucdavis.edu
     9

    10   LEECIA WELCH (Cal. Bar No. 208741)
         NEHA DESAI (Cal. RLSA Bar No. 803161)
    11   POONAM JUNEJA (Cal. Bar No. 300848)
    12   FREYA PITTS (Cal. Bar No. 295878)
         National Center for Youth Law
    13   405 14th Street, 15th Floor
    14   Oakland, CA 94612
         Telephone: (510) 835-8098
    15   Email: lwelch@youthlaw.org
    16          ndesai@youthlaw.org
                pjuneja@youthlaw.org
    17          fpitts@youthlaw.org
    18
         CRYSTAL ADAMS (Cal. Bar No. 308638)
    19   National Center for Youth Law
    20   1313 L St. NW, Suite 130
         Washington, DC 20005
    21
         Telephone: (202) 868-4785
    22   Email: cadams@youthlaw.org
    23
    24
    25
    26
    27
    28
                                                           WITHDRAWAL OF MOTION FOR AWARD OF
                                               -2-                 ATTORNEYS’ FEES AND COSTS
                                                                 NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 716 Filed 12/26/19 Page 3 of 3 Page ID #:33949



     1         PLEASE TAKE NOTICE that on December 24, 2019, in accordance with the
     2   Parties’ stipulation of settlement, the United States Ninth Circuit Court of Appeals
     3   entered an order resolving Plaintiffs’ request for an award of attorneys’ fees and
     4   costs incurred in securing the order entered herein on July 30, 2018 (Dkt. #470).
     5         Plaintiffs accordingly withdraw their parallel motion to this Court for an
     6   award of attorneys’ fees and costs (Doc. #535) as moot.
     7   Dated: December 26, 2019.                 CARLOS R. HOLGUÍN
     8                                             PETER A. SCHEY
                                                   Center for Human Rights &
     9                                             Constitutional Law
    10
                                                   HOLLY COOPER
    11                                             CARTER WHITE
    12                                             University of California Davis School
                                                   of Law
    13
    14                                             LEECIA WELCH
                                                   NEHA DESAI
    15                                             POONAM JUNEJA
    16                                             FREYA PITTS
                                                   CRYSTAL ADAMS
    17                                             National Center for Youth Law
    18
    19                                              /s/ Carlos Holguín
    20                                              Carlos Holguín
    21
    22   ///
    23
    24
    25
    26
    27
    28
                                                   3               WITHDRAWAL OF MOTION FOR AWARD OF
                                                                           ATTORNEYS’ FEES AND COSTS
                                                                         NO. CV 85-4544-DMG-AGR
